


110 HR 1122 IH: Emergency Spending Control Act of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1122
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to simplify
		  annual concurrent resolutions on the budget and to budget for
		  emergencies.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Spending Control Act of
			 2007.
		IOne-Page Budget
			 Resolutions
			101.One-page budget
			 resolutions
				(a)Content of
			 annual concurrent resolutions on the budgetSection 301(a)(4) of
			 the Congressional Budget Act of 1974 is amended to read as follows:
					
						(4)subtotals of new
				budget authority and outlays for nondefense discretionary spending, defense
				discretionary spending, direct spending (excluding interest), interest, and
				emergencies (for the reserve fund in section 316(b) and for military operations
				in section
				316(c));
						.
				(b)Additional
			 matters in concurrent resolutionSection 301(b) of the
			 Congressional Budget Act of 1974 is amended as follows:
					(1)Strike paragraphs
			 (2), (4), and (6) through (9).
					(2)After paragraph
			 (1), insert the following new paragraph:
						
							(2)require such other
				congressional procedures, relating to the budget, as may be appropriate to
				carry out the purposes of this
				Act;
							.
					(3)At the end of
			 paragraph (3), insert and and redesignate paragraph (5) as
			 paragraph (4) and in such paragraph strike the semicolon and insert a
			 period.
					(c)Required
			 contents of reportSection 301(e)(2) of the Congressional Budget
			 Act of 1974 is amended as follows:
					(1)Redesignate
			 subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E),
			 (F), and (G), respectively.
					(2)Before
			 subparagraph (B) (as redesignated), insert the following new
			 subparagraph:
						
							(A)new budget authority
				and outlays for each major functional category, based on allocations of the
				total levels set forth pursuant to subsection
				(a)(1);
							.
					(3)In subparagraph
			 (C) (as redesignated), strike mandatory and insert direct
			 spending.
					(d)Additional
			 contents of reportSection 301(e)(3) of the Congressional Budget
			 Act of 1974 is amended by striking and at the end of
			 subparagraph (D), by striking the period and inserting ; and at
			 the end of subparagraph (E), and by adding at the end the following new
			 subparagraph:
					
						(F)reconciliation
				directives described in section
				310.
						.
				(e)President’s
			 budget submission to the congress(1)The first two sentences
			 of section 1105(a) of title 31, United States Code, are amended to read as
			 follows:
						
							On or after the first Monday in January but
				not later than the first Monday in February of each year the President shall
				submit a budget of the United States Government for the following fiscal year
				which shall set forth the following levels:
							(A)totals of new budget authority and
				outlays;
							(B)total Federal revenues and the amount,
				if any, by which the aggregate level of Federal revenues should be increased or
				decreased by bills and resolutions to be reported by the appropriate
				committees;
							(C)the surplus or deficit in the
				budget;
							(D)subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				direct spending (excluding interest), interest, and emergencies (for the
				reserve fund in section 316(b) and for military operations in section 316(c));
				and
							(E)the public debt.
							Each
				budget submission shall include a budget message and summary and supporting
				information and, as a separately delineated statement, the levels required in
				the preceding sentence for at least each of the 4 ensuing fiscal
				years..
					(2)The third sentence of section 1105(a)
			 of title 31, United States Code, is amended by inserting
			 submission after budget.
					(f)Conforming
			 amendments to Section 310 regarding reconciliation directives(1)Section 310(a) of such
			 Act is amended by striking A and inserting The joint
			 explanatory statement accompanying the conference report on a.
					(2)The first sentence of section 310(b)
			 of such Act is amended by striking If and inserting If
			 the joint explanatory statement accompanying the conference report
			 on.
					(3)Section 310(c)(1) of such Act is
			 amended by inserting the joint explanatory statement accompanying the
			 conference report on after pursuant to.
					IIEmergencies
			201.Repeal of
			 adjustments for emergencies
				(a)Elimination of
			 emergency designationSections 251(b)(2)(A), 252(e), and
			 252(d)(4)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 are repealed.
				(b)Elimination of
			 adjustmentsSection 314(b) of the Congressional Budget Act of
			 1974 is amended by striking paragraph (1) and by redesignating paragraphs (2)
			 through (5) as paragraphs (1) through (4), respectively.
				(c)Conforming
			 amendmentClause 2 of rule XXI of the Rules of the House of
			 Representatives is amended by repealing paragraph (e) and by redesignating
			 paragraph (f) as paragraph (e).
				202.OMB emergency
			 criteriaSection 3 of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by adding
			 at the end the following new paragraph:
				
					(11)(A)The term
				emergency means an underlying situation that—
							(i)requires new budget authority and
				outlays (or new budget authority and the outlays flowing therefrom) for the
				prevention or mitigation of, or response to, loss of life or property, or a
				threat to national security; and
							(ii)is unanticipated.
							(B)As used in subparagraph (A), the term
				unanticipated means that the situation is—
							(i)sudden, which means quickly coming
				into being or not building up over time;
							(ii)urgent, which means a pressing and
				compelling need requiring immediate action;
							(iii)unforeseen, which means not
				predicted or anticipated as an emerging need; and
							(iv)temporary, which means not of a
				permanent
				duration.
							.
			203.Development of
			 guidelines for application of emergency definitionNot
			 later than 5 months after the date of enactment of this Act, the chairmen of
			 the Committees on the Budget (in consultation with the President) shall, after
			 consulting with the chairmen of the Committees on Appropriations and applicable
			 authorizing committees of their respective Houses and the Directors of the
			 Congressional Budget Office and the Office of Management and Budget, jointly
			 publish in the Congressional Record guidelines for application of the
			 definition of emergency set forth in section 3(11) of the Congressional Budget
			 and Impoundment Control Act of 1974.
			204.Reserve fund for
			 emergencies in president’s budgetSection 1105(f) of title 31, United States
			 Code is amended by adding at the end the following new sentences: Such
			 budget submission shall also comply with the requirements of subsections (b)
			 and (c) of section 316 of the Congressional Budget Act of 1974 and, in the case
			 of any budget authority requested for an emergency, such submission shall
			 include a detailed justification of why such emergency is an emergency within
			 the meaning of section 3(11) of the Congressional Budget Act of
			 1974..
			205.Budgeting for
			 emergencies
				(a)EmergenciesTitle
			 III of the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
					
						316.Emergencies(a)Adjustments
								(1)In
				generalAfter the reporting of a bill or joint resolution or the
				submission of a conference report thereon that provides budget authority for
				any emergency as identified pursuant to subsection (d) that is not covered by
				subsection (c)—
									(A)the chairman of the
				Committee on the Budget of the House of Representatives or the Senate shall
				determine and certify, pursuant to the guidelines referred to in section 203 of
				the , the portion (if any) of the amount so specified that is for an emergency
				within the meaning of section 3(11); and
									(B)such chairman
				shall make the adjustment set forth in paragraph (2) for the amount of new
				budget authority (or outlays) in that measure and the outlays flowing from that
				budget authority.
									(2)Matters to be
				adjustedThe adjustments referred to in paragraph (1) are to be
				made to the allocations made pursuant to the appropriate concurrent resolution
				on the budget pursuant to section 302(a) and shall be in an amount not to
				exceed the amount reserved for emergencies pursuant to the requirements of
				subsection (b).
								(b)Reserve fund for
				nonmilitary emergenciesThe amount set forth in the reserve fund
				for emergencies for budget authority and outlays for a fiscal year pursuant to
				section 301(a)(4) shall equal—
								(1)the average of the
				enacted levels of budget authority for emergencies (other than those covered by
				subsection (c)) in the 5 fiscal years preceding the current year; and
								(2)the average of the
				levels of outlays for emergencies in the 5 fiscal years preceding the current
				year flowing from the budget authority referred to in paragraph (1), but only
				in the fiscal year for which such budget authority first becomes available for
				obligation.
								(c)Treatment of
				emergencies to fund certain military operationsWhenever the
				Committee on Appropriations reports any bill or joint resolution that provides
				budget authority for any emergency that is a threat to national security and
				the funding of which carries out a military operation authorized by a
				declaration of war or a joint resolution authorizing the use of military force
				(or economic assistance funding in furtherance of such operation) and the
				report accompanying that bill or joint resolution, pursuant to subsection (d),
				identifies any provision that increases outlays or provides budget authority
				(and the outlays flowing therefrom) for such emergency, the enactment of which
				would cause the total amount of budget authority or outlays provided for
				emergencies for the budget year in the joint resolution on the budget (pursuant
				to section 301(a)(4)) to be exceeded:
								(1)Such bill or joint
				resolution shall be referred to the Committee on the Budget of the House or the
				Senate, as the case may be, with instructions to report it without amendment,
				other than that specified in paragraph (2), within 5 legislative days of the
				day in which it is reported from the originating committee. If the Committee on
				the Budget of either House fails to report a bill or joint resolution referred
				to it under this subparagraph within such 5-day period, the committee shall be
				automatically discharged from further consideration of such bill or joint
				resolution and such bill or joint resolution shall be placed on the appropriate
				calendar.
								(2)An amendment to such a bill or joint
				resolution referred to in this subsection shall only consist of an exemption
				from section 251 of the Balanced Budget and Emergency Deficit Control Act of
				1985 of all or any part of the provisions that provide budget authority (and
				the outlays flowing therefrom) for such emergency if the committee determines,
				pursuant to the guidelines referred to in section 203 of the Emergency Spending
				Control Act of 2007, that such budget authority is for an emergency within the
				meaning of section 3(11).
								(3)If such a bill or
				joint resolution is reported with an amendment specified in paragraph (2) by
				the Committee on the Budget of the House of Representatives or the Senate, then
				the budget authority and resulting outlays that are the subject of such
				amendment shall not be included in any determinations under section 302(f) or
				311(a) for any bill, joint resolution, amendment, motion, or conference
				report.
								(d)Committee
				notification of emergency legislationWhenever the Committee on
				Appropriations or any other committee of either House (including a committee of
				conference) reports any bill or joint resolution that provides budget authority
				for any emergency, the report accompanying that bill or joint resolution (or
				the joint explanatory statement of managers in the case of a conference report
				on any such bill or joint resolution) shall identify all provisions that
				provide budget authority and the outlays flowing therefrom for such emergency
				and include a statement of the reasons why such budget authority meets the
				definition of an emergency pursuant to the guidelines referred to in section
				203 of the Emergency Spending Control Act of
				2007.
							.
				(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
					
						
							Sec. 316.
				Emergencies.
						
						.
				206.Application of
			 section 306 to emergencies in excess of amounts in reserve fundSection 306 of the Congressional Budget Act
			 of 1974 is amended by inserting at the end the following new sentence:
			 No amendment reported by the Committee on the Budget (or from the
			 consideration of which such committee has been discharged) pursuant to section
			 316(c) may be amended..
			207.Up-to-date
			 tabulationsSection 308(b)(2)
			 of the Congressional Budget Act of 1974 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting ; and, and by adding
			 at the end the following new subparagraph:
				
					(D)shall include an
				up-to-date tabulation of amounts remaining in the reserve fund for
				emergencies.
					.
			
